Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 13-15, applicant claims “start the event in a state where at least a part of an attribute of the enemy character is not disclosed to the user”  and later claims “disclose according to the progress state of the event at least a part of the attribute having not disclosed to the user”  This is believed to be “the part of the attribute” however applicant may be attempting to claim that only a portion of the previously claimed “a part of an attribute” is being disclosed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A non-transitory computer readable storage medium storing an information processing program that is executable by a computer comprising one or more processors, wherein the information processing program causes the one or more processors to:
set an at least one available character out of a plurality of characters capable of being used by a user to be used in an event where an enemy character appears;
start the event in a state where at least a part of an attribute of the enemy character is not disclosed to the user;
proceed the event based on at least time elapse and an affinity between an attribute of the available character and the attribute of the enemy character;
present a progress state of the event to the user after starting the event;
disclose according to the progress state of the event at least a part of the attribute having not disclosed to the user; and
re-set, based on a user operation, the available character to be used in the event when a request by the user occurs after starting the event.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, such as in a tabletop role playing game, with a user announcing the character to use, a game master calculating the progress of the game, and disclosing the state, and users announcing a decision to reset the event.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
A non-transitory computer readable storage medium, as well as processors is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
A non-transitory computer readable storage medium, as well as processors does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-12 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20050164794) in view of Kojima (US 20200038755)
In claims 1 and 13-15, Tahara discloses
Set an at least one available item  out of a plurality of items capable of being used by a user to be used in an event where an enemy character appears (figure 3B #32a-d, a player selects the weapon to use, paragraph 62)
Start the event in a state where at least a part of an attribute of the enemy character is not disclosed to the user (figure 8, the “attributes” of enemy characters A-C are not disclosed to the user, paragraphs 77-79, this information is not disclosed on the screen as can be seen in figures 4A, 4B, 5A, 5B, 7A, and 7B.)
Proceed the event based on at least time elapse and an affinity between an attribute of the available character and the attribute of the enemy character (figures 4A, 4B, 5A, 5B, 7A, and 7B.  The affinity and attribute affects the damage to the enemy.  Most easily seen in figures 7A and 7B, if a user swipes left to right only 10 damage is dealt, however a swipe from right to left deals 80 damage, see paragraph 75)
Present a progress state of the event to the user after starting the event (figures 7A 7B, the enemy HP is shown in the upper left-hand corner as well as additional data on the event)
Disclose according to the progress state of the event at least a part of the attribute having not disclosed to the user (figures 7A an 7B, after a user swipes to the left and to the right, the damage is shown, which discloses that the enemy is vulnerable to attacks from the right side)
Tahara fails to disclose selecting characters, instead the user selects a weapon to use, and reset based on a user operation, the available character to be used in the event when a request by the user occurs after starting the event, however Kojima discloses selecting character as well as resetting, based on a user operation, the available character to be used in the event when the request by the user occurs after starting the event (paragraph 70, 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tahara with Kojima in order to allow for players to attempt an event again after failure
	In claim 2, Tahara discloses present to the user a hint concerning the attribute of the enemy character appearing in the event before starting the event, and the available character to be used in the event is set based on the user operation (figure 3B, before selection of the weapon and starting of the game, the enemy character is shown, which is broadly and reasonably interpreted as a “hint” concerning the attribute of the enemy.  For example, the shield being held on the left side of the screen may be seen as a “hint” as to which way to swipe, as shown in figures 7A and 7B, swiping on the side without the shield causes greater damage to be dealt.)
	In claim 7, Tahara discloses determine a plurality of groups by selecting respective opponents of a plurality of available character from a plurality of enemy characters whereby the event is proceeded based on an affinity between an attribute of the enemy character and an attribute of the available character for each group having been determined (Paragraph 60, 124 discloses multiple enemy characters.  figure 8 shows, for example low resistance to attack by thunder of the like for enemy character 1.  This attribute is compared to the weapon type, figure 3 B #32B showing a lightning sword. )
	In claim 8, Tahara discloses disclosing the attribute of each of the plurality of enemy characters step wisely according to the progress state of the event (figure 7.  The damage is shown to the character; thus this attribute is disclosed to the user as the game progresses)
	In claim 9, Tahara discloses the plurality of groups are automatically determined immediately after a start of the event (figure 3A shows enemy appeared followed by enemy A showing up in figure 3B.  paragraph 60, 124 discloses multiple enemy characters)
Claim(s) 3-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Kojima in view of MaMain (US 20100311503).
	In claim 3, Tahara in view of Kojima discloses the claimed invention except for stop progress of the event when a request by the user occurs or when a predetermined time period elapses after starting the event , however McMain discloses a player dying due to a predetermined time limit elapsing (paragraph 15).  As the combination of Tahara in view of Kojima discloses resetting and allowing for selection of a character in response to a user dying as taught in Kojima, this combination would teach this occurring in response to a predetermined time period elapsing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tahara in view of Kojima with McMain in order to increase the pressure on the player to play quickly.
	In claim 4, Kojima discloses start the event from a progress state of the event concerning the enemy character at a time point of stopping the event when the event I started after a stop (paragraph 82, “the character can choose to return back to the interactive gaming application beginning at a point right after the last death or stranding occurring at the last void out”)
	In claim 5, Tahara discloses execute a clear event concerning a clear of the event at the time point of stopping when the progress state of the event at the time point of a stop satisfies a clear condition (paragraph 131, if HP of the player character or all enemy characters is reduced to zero)
	In claim 6, Tahara discloses hit point values are set for the available character and the enemy character and the hit point values being updated according to progress of the event and the information processing program causes the one or more processors to end the progress of the event when a first condition concerning the hit point value of the available character is satisfied or when a second condition concerning the hit point value of the enemy character is satisfied (paragraph 131)
	In claim 12, Tahara discloses the progress state includes hit point values (figure 3B “HP”), McMain discloses the point values are decreased according to time elapse (paragraph 15)

Examiners Note
There is no art rejection on claims 10 or 11, as the prior art of record including Tahara, Kojima, and McMain fails to teach these claims if rewritten in independent form including all of the limitations of the base claim and any intervening claims, however these claims are rejected under 35 U.S.C. 101 as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Primary Examiner, Art Unit 3715